UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2014 – September 30, 2015 Item 1: Reports to Shareholders Annual Report | September 30, 2015 Vanguard Growth and Income Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals . Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles : Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 15 Financial Statements. 17 Your Fund’s After-Tax Returns. 37 About Your Fund’s Expenses. 38 Trustees Approve Advisory Arrangements. 40 Glossary. 42 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended September 30, 2015 Total Returns Vanguard Growth and Income Fund Investor Shares 0.22% Admiral™ Shares 0.31 S&P 500 Index -0.61 Large-Cap Core Funds Average -2.30 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance September 30, 2014, Through September 30, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Growth and Income Fund Investor Shares $42.69 $39.55 $0.724 $2.604 Admiral Shares 69.71 64.57 1.264 4.251 1 Chairman’s Letter Dear Shareholder, After posting a decent advance in the first six months, the broad U.S. stock market retreated and finished in slightly negative territory for the 12 months ended September 30, 2015. Investors worried about a slowdown across most regions of the world, accompanied by a steep drop in commodity prices . Vanguard Growth and Income Fund returned less than 1% for the fiscal year, besting its benchmark, the Standard & Poor’s 500 Index, which returned –0.61%. The average return of its large-capitalization core fund peers was even lower, at –2.30%. Of the fund’s ten industry sectors, six recorded gains. Consumer-related and health care companies fared well; energy and materials companies were notable detractors. If you own shares of the fund in a taxable account, you may wish to review information on the fund’s after-tax returns that appears later in this report. Please note that as of September 30, 2015, the Growth and Income Fund had realized short-term capital gains equal to about 1% of fund assets and long-term capital gains equal to about 4% of fund assets. Gains will be distributed in December. China’s economic woes weighed on U.S. stocks The broad U.S. stock market returned –0.49% for the 12 months. The final two months were especially rocky as investors 2 worried in particular about the global ripple effects of slower economic growth in China. For much of the fiscal year, investors were preoccupied with the possibility of an increase in short-term interest rates. On September 17, the Federal Reserve announced that it would hold rates steady for the time being, a decision that to some investors indicated that the Fed was concerned about the fragility of global markets. International stocks returned about –11%, as the dollar’s strength against many foreign currencies weighed on results. Returns for emerging markets, which were especially hard hit by concerns about China, trailed those of the developed markets of the Pacific region and Europe. Taxable bonds recorded gains as investors searched for safety The broad U.S. taxable bond market returned 2.94%, as investors gravitated toward safe-haven assets amid global stock market turmoil. Stimulative monetary policies from the world’s central banks, declining inflation expectations, and global investors’ search for higher yields also helped lift U.S. bonds. The yield of the 10-year Treasury note ended September at 2.05%, down from 2.48% a year earlier. (Bond prices and yields move in opposite directions.) Market Barometer Average Annual Total Returns Periods Ended September 30, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) -0.61% 12.66% 13.42% Russell 2000 Index (Small-caps) 1.25 11.02 11.73 Russell 3000 Index (Broad U.S. market) -0.49 12.53 13.28 FTSE All-World ex US Index (International) -11.34 2.87 2.19 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.94% 1.71% 3.10% Barclays Municipal Bond Index (Broad tax-exempt market) 3.16 2.88 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 CPI Consumer Price Index -0.04% 0.93% 1.73% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –7.67%, hurt by the dollar’s strength. Without this currency effect, international bonds advanced modestly. The Fed’s 0%–0.25% target for short-term interest rates continued to limit returns for money market funds and savings accounts. Consumer stocks did well, but energy weighed heavily The Growth and Income Fund invests in a diversified portfolio of hundreds of large-cap stocks that, while similar in composition to the S&P 500 Index, has the potential to outperform it. The fund’s three advisors rely on sophisticated computer models to identify the stocks that offer the best prospects. The two consumer-oriented sectors, consumer discretionary (+15%) and consumer staples (+7%), advanced notably as retail spending rose. Strong auto sales were reflected in auto component stocks, and returns from internet retailers were particularly robust. Gains also came from the subsectors associated with the housing market’s rebound. Health care stocks also contributed, generating returns of about 7%. The industry has benefited from several trends, including an aging U.S. population that requires more health care and the broader availability of insurance coverage through the Affordable Care Act. Health care services and medical equipment companies stood out. The picture was far different for the pharmaceutical and biotechnology Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Growth and Income Fund 0.37% 0.26% 1.12% The fund expense ratios shown are from the prospectus dated January 26, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2015, the fund’s expense ratios were 0.34% for Investor Shares and 0.23% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end Peer group: Large-Cap Core Funds. 4 subsectors: They were strong performers in the first half of the period, but their 12-month return was near zero. Information technology, the largest sector, posted a tepid 2% return. Internet-based services enjoyed strong returns as investors were optimistic about the subsector’s growth prospects. Financial stocks, which made up the third-largest portion of the fund on average, returned –2%. Although health care real estate investment trusts benefited from the trends helping the health care industry, banks, asset managers, and consumer credit stocks retreated in the face of continuing low interest rates, crimping profit margins from loans. The two sectors that weighed most heavily on the fund were energy (–24%) and materials (–14%). Both were hit hard by the big decline in commodity prices. Oil prices plunged about 50% over the 12-month period, and natural gas fell about 40% as a global glut of supply and slowing demand from developing nations cut profits dramatically. For more about the advisors’ strategy and the fund’s positioning during the 12 months, please see the Advisors’ Report that follows this letter. The fund’s three advisors have seen success over time Over the past ten years, Investor Shares of the Growth and Income Fund returned an annual average of 6.16%, close to that Total Returns Ten Years Ended September 30, 2015 Average Annual Return Growth and Income Fund Investor Shares 6.16% S&P 500 Index 6.80 Large-Cap Core Funds Average 5.52 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Staying the course can help you stay closer to your fund’s return When stock markets are highly volatile, as in recent months, it’s tempting to run for cover. But the price of panic can be high. A rough measure of what can be lost from attempts to time the market is the difference between the returns produced by a fund and the returns earned by the fund’s investors. The results shown in the Performance Summary later in this report are your fund’s time-weighted returns—the average annual returns investors would have earned if they had invested a lump sum in the fund at the start of the period and reinvested any distributions they received. Their actual returns, however, depend on whether they subsequently bought or sold any shares. There’s often a gap between this dollar-weighted return for investors and the fund’s time-weighted return, as shown below. Many sensible investment behaviors can contribute to the difference in returns, but industry cash flow data suggest that one important factor is the generally counterproductive effort to buy and sell at the “right” time. Keeping your emotions in check can help narrow the gap. Mutual fund returns and investor returns over the last decade Notes: Data are as of December 31, 2014. The average fund returns and average investor returns are from Morningstar. The average fund returns are the average of the funds’ time-weighted returns in each category. The average investor returns assume that the growth of a fund’s total net assets for a given period is driven by market returns and investor cash ow. To calculate investor return, a fund’s change in assets for the period is discounted by the return of the fund to isolate how much of the asset growth was driven by cash ow. A model, similar to an internal rate-of-return calculation, is then used to calculate a constant growth rate that links the beginning total net assets and periodic cash ows to the ending total net assets. Sources: Vanguard and Morningstar, Inc. 6 of the benchmark and ahead of the average return of peer funds. The decade can be divided into two distinct halves. In the first five years, the fund trailed the S&P 500 Index in each fiscal year as extraordinary volatility made it especially difficult for computer-reliant stock-selection approaches. But in each of the last five years, the fund outdistanced the index. The fund’s three advisors use complementary quantitative strategies that have worked well in outperforming the benchmark without taking on undue risk. We expect this multimanager approach will continue to provide competitive returns over the long term. A dose of discipline is crucial when markets become volatile Although the broad U.S. stock market has posted gains for six straight calendar years—from 2009 to 2014—that streak may not last a seventh. Stocks tumbled in August and swung up and down in September. Nobody can control the direction of the markets or predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. (See the box on page 6 for more discussion on the benefit of staying the course.) This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 12, 2015 7 Advisors’ Report Vanguard Growth and Income Fund’s Investor Shares returned 0.22% for the 12 months ended September 30, 2015. The Admiral Shares returned 0.31%. The Standard & Poor’s 500 Index returned –0.61%, and the average return of large-capitalization core funds was –2.30%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how the portfolio’s positioning reflects this assessment. (Please note that Los Angeles Capital’s discussion refers to industry sectors as defined by Russell classifications, rather than by the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on October 16, 2015. Vanguard Growth and Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Vanguard Quantitative 33 1,928 Employs a quantitative fundamental management Equity Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. D. E. Shaw Investment 32 1,905 Employs quantitative models that seek to capture Management, L.L.C. predominantly “bottom up” stock-specific return opportunities while aiming to keep the portfolio’s sector weights, size, and style characteristics similar to the benchmark. Los Angeles Capital 32 1,902 Employs a quantitative model that emphasizes stocks with characteristics investors are currently seeking and underweights stocks with characteristics investors are currently avoiding. The portfolio’s sector weights, size, and style characteristics may differ modestly from the benchmark in a risk-controlled manner. Cash Investments 3 133 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 8 Vanguard Quantitative Equity Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA For the fiscal year ended September 30, 2015, performance in U.S. equities was slightly negative. The broad U.S. equity market as measured by the Russell 3000 Index returned –0.49%. The Russell 1000 Index of large-capitalization stocks was down 0.61%, while the Russell 2000 Index of small-cap stocks was up 1.25%. Growth-oriented equities, as measured by the Russell 3000 Growth Index, returned 3.21%, while value-oriented equities, as measured by the Russell 3000 Value Index, returned –4.22%. Globally, the U.S. equity market outperformed as countries outside the United States, as measured by the MSCI EAFE Index, were down 8.66%. Emerging markets, which returned –19.28% as measured by the MSCI Emerging Markets Index, were a large contributor to this underperformance as they continued to lag. Performance within the benchmark was mixed as five of the ten sectors posted negative returns. Results were best in consumer discretionary, consumer staples, and health care. Energy, materials, and industrial stocks were all negative for the fiscal year. After six straight years of positive performance, the U.S. stock market declined slightly for the period. The Federal Reserve held off on raising interest rates until it sees further progress toward its employment and inflation targets. Real GDP in the second quarter increased at an annual rate of 3.9%, compared with a 0.6% increase in the first quarter. The second-quarter increase reflected contributions from exports, acceleration in personal consumption expenditures, and an increase in state and local government spending. The unemployment rate has continued to decline over the past year. U.S. nonfarm payroll employment rose by 142,000 in September, and the unemployment rate fell to 5.1% from 5.9% a year ago. The economic slowdown overseas, especially in emerging markets, continued to contribute to the recent volatility. Emerging-market currencies have lost value against the U.S. dollar. The possibility that the Fed might raise interest rates by the end of 2015 is pushing the dollar up and driving capital outflows from these countries. Many emerging economies also have been affected by weak commodity prices that have contributed to lower export growth. China’s continuing slowdown still represents significant downside risk to overall emerging-market performance. It’s important to understand how portfolio performance is affected by the macroeconomic factors listed above, but it is 9 also important to focus on our approach, which emphasizes specific stock fundamentals. We compare stocks in the same industry groups to identify those with characteristics that will help them outperform in the long term. Our strict quantitative process concentrates on a combination of valuation and other factors focused on fundamental growth. We use the results of our model to construct our portfolio, with the goal of maximizing expected return and minimizing exposure to risks that our research indicates do not improve returns, such as market capitalization and other risks relative to our benchmark. The model’s effectiveness across sectors was promising; we were able to produce positive stock selection results in seven of the ten sectors over the period. Our strongest results were in consumer discretionary, energy, and information technology. We underperformed in financials, telecommunication services, and utilities. At the individual stock level, the largest contributions came from overweight positions in Cablevision Systems, O’Reilly Automotive, and Expedia. In addition, when comparing the portfolio’s performance with its benchmark’s, we benefited from underweighting or avoiding poorly performing stocks such as 21st Century Fox and Viacom. Unfortunately, we were not able to avoid all bad performers. Overweight positions in Navient, Legg Mason, and Discover Financial Services directly lowered performance. Also, underweighting companies that were not positively identified by the fundamentals in our model, such as Citigroup and Public Storage, hurt our overall outperformance relative to the benchmark. D. E. Shaw Investment Management, L.L.C. Portfolio Managers: Anne Dinning, Ph.D., Managing Director and Chief Investment Officer Philip Kearns, Ph.D., Managing Director During the reporting period, global equity markets appeared to be particularly sensitive to developments in China’s stock and currency markets. In August, the Chinese central bank devalued the yuan, resulting in a 3.5% depreciation of China’s currency against the U.S. dollar. In the next two weeks, the Shanghai Stock Exchange Composite Index dropped more than 20%; equity markets around the world also fell significantly. Although the roughly 40% fall in mainland Chinese equities from their June peak through August garnered much attention, Chinese stocks returned more than 30% during the reporting period, highlighting that market’s considerable volatility. 10 Earlier in the fiscal year, the price of crude oil tumbled, losing half its value between October and January. Although there was a brief recovery in prices during the second quarter of 2015, oil finished the reporting period down about 50%. The decline in oil prices contributed to low U.S. consumer inflation, which may help explain why the Federal Reserve has maintained its near-zero interest rate policy. Although we actively monitor such market activity, we generally do not make portfolio decisions based on a subjective analysis of the investment environment, except for attempting to identify and mitigate new risk factors. There were no such occurrences during the period. Our quantitative equity investment process deploys models that seek to forecast individual stock returns as it works to mitigate active exposures to industries, sectors, and common risk factors. However, in constructing our equity portfolios from the bottom up, our process may result in small to moderate exposures to certain industries, sectors, and risk factors. Therefore, we generally attribute our portfolio performance to three major sources: bottom-up stock selection; exposure to risk factors such as value, growth, and market capitalization; and exposure to industry groups. Based on our analysis, our portfolio’s outperformance during the reporting period was driven mostly by certain risk factors, with stock selection a close second. Among fundamental risk factors, the three largest contributors to relative performance were underweight exposures to high-dividend-yield stocks, stocks with low price/book ratios, and large-capitalization stocks. Several technical risk factors also had an impact: Overweight exposure to stocks with low trading volume contributed to relative performance, while overweight exposure to high-volatility stocks detracted. The three largest single-stock contributions came from overweight positions in Constellation Brands and Amazon.com (which shifted from under-to overweight) and an underweight position in ConocoPhillips. The three largest single-stock detractors were overweight positions in Micron Technology, Netflix, and Anadarko Petroleum. We believe that China’s continuing economic weakness, falling oil prices, and uncertainty about the timing of a Fed rate hike are significant risks in the current market and could contribute to ongoing equity market volatility. 11 Los Angeles Capital Portfolio Managers: Thomas D. Stevens, CFA, Chairman and Principal Hal W. Reynolds, CFA, Chief Investment Officer and Principal The S&P 500 Index was down 0.61% for the fiscal year, with losses especially significant in the commodity-linked energy and materials sectors. Despite two consecutive quarters of declining earnings, U.S. economic activity remains strong relative to the global economy. With 70% of their revenues derived from U.S. sales, large-capitalization companies in the United States represent a haven for global equity investors. Even after the August volatility spike, when the VIX index climbed to its highest level since the peak of the European financial crisis in 2011, the forward-looking price/earnings ratio for the S&P 500 Index was around 15, above its ten-year historical average of 14.1. An analysis of equity factors over the past year shows that higher-quality stocks with strong analyst estimates and some exposure to leverage outperformed, while globally integrated stocks with large foreign revenues underperformed given the relative strength of the U.S. economy and the U.S. dollar. Amid global economic concerns, investors continue to favor higher-quality securities with sustainable growth over securities with risky balance sheets. Growth assets were stronger than value assets as investors penalized distressed companies with high price/book valuations. Growth-oriented sectors generally outperformed, led by retail, health care, and consumer discretionary. Energy and materials were the weakest as prices continued to fall on expanded supply and reduced demand from China and other economies. The S&P GSCI Index, which tracks commodity prices, ended down 42% for the fiscal year. Over the 12-month period, our portfolio shifted out of energy and technology and into retail and financials. The portfolio decreased its exposure to value factors in favor of companies with above-average earnings growth expectations. It is positioned away from companies with large foreign revenues, given the appreciation of the dollar and declining growth expectations for foreign economies. In addition, the portfolio increased its quality positioning and is tilted toward stocks with low volatility and high earnings quality. 12 Growth and Income Fund Fund Profile As of September 30, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VQNPX VGIAX Expense Ratio 1 0.37% 0.26% 30-Day SEC Yield 1.86% 1.97% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 780 505 4,000 Median Market Cap $50.2B $75.8B $46.5B Price/Earnings Ratio 19.2x 18.9x 20.2x Price/Book Ratio 2.7x 2.6x 2.5x Return on Equity 18.0% 18.2% 17.2% Earnings Growth Rate 10.4% 9.8% 10.1% Dividend Yield 2.2% 2.3% 2.1% Foreign Holdings 0.2% 0.0% 0.0% Turnover Rate 116% — — Short-Term Reserves 0.4% — — Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 0.99 0.98 Beta 0.98 0.95 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 3.3% Exxon Mobil Corp. Integrated Oil & Gas 1.6 Johnson & Johnson Pharmaceuticals 1.6 JPMorgan Chase & Co. Diversified Banks 1.5 Google Inc. Internet Software & Services 1.4 Wells Fargo & Co. Diversified Banks 1.3 Microsoft Corp. Systems Software 1.3 Gilead Sciences Inc. Biotechnology 1.1 AT&T Inc. Integrated Telecommunication Services 1.1 Pfizer Inc. Pharmaceuticals 1.1 Top Ten 15.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2015, the expense ratios were 0.34% for Investor Shares and 0.23% for Admiral Shares. 13 Growth and Income Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 13.9% 13.1% 13.7% Consumer Staples 10.9 9.9 8.7 Energy 5.9 6.9 6.3 Financials 15.8 16.5 18.3 Health Care 15.7 14.7 14.4 Industrials 11.2 10.1 10.6 Information Technology 17.8 20.4 19.6 Materials 3.8 2.8 3.1 Telecommunication Services 2.3 2.4 2.1 Utilities 2.7 3.2 3.2 14 Growth and Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2005, Through September 30, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Growth and Income Fund
